NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-3359


                                 JAMES A. BRADY,

                                                            Petitioner,

                                          v.

                        UNITED STATES POSTAL SERVICE,

                                                            Respondent.


      Morris E. Fischer, Law Office of Morris E. Fischer, of Bethesda, Maryland,
argued for petitioner.

      Austin Fulk, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With him on
the brief were Michael F. Hertz, Deputy Assistant Attorney General, Jeanne E.
Davidson, Director, and Brian M. Simkin, Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-3359


                                JAMES A. BRADY,

                                                     Petitioner,

                                          v.

                       UNITED STATES POSTAL SERVICE,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           AT0752070324-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER, and PROST, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED February 19, 2010                    /s/ Jan Horbaly
                                          Jan Horbaly, Clerk